DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 3, 5-6, 12-20, and 23 have been cancelled. Claim 1 has been amended. Claims 1-2, 4, 7-11, and 21-22 are currently pending. 

Allowable Subject Matter

Claims 1-2, 4, 7-11, and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the references shown alone or in combination teaches a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets; and (c)(iii) EtherCAT slave software to read and modify the decoded EtherCAT packets before the modified EtherCAT packets are sent to an EtherCAT master computing node; wherein the first base PCB: (d)(i) includes no EtherCAT slave software; and (d)(ii) includes application software to process sensor input from the sensor.

US PGPUB 2006/0074927 discloses a plurality of PCB boards each containing shield boards and wherein each shield board contains with multiple RJ45 connectors that enable the shield boards to be coupled to one another. No mention of a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets is present. 

US PGPUB 2017/0117971 discloses Power-over-Ethernet protocols for a RJ45 connector. No mention of a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184       


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184